Citation Nr: 1118486	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-37 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for radiculopathy of the lower extremities.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from June 2004 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for degenerative disc disease and multilevel spondylosis of the lumbosacral spine, currently evaluated 20 percent disabling.  He claims that due to his low back condition, he has radiculopathy in the lower extremities.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this case, the evidence of record shows that despite the Veteran's complaints of radiation of pain, tingling and numbness into the lower extremities, there is little medical evidence in support of such symptoms.  Moreover, while the Veteran is competent to state that he has symptoms radiating into the lower extremities, medical evidence is required to establish that such symptomatology is due to the service-connected back condition, by evaluations including imaging studies, which are of record, physical examination, and electrodiagnostic testing.  The most detailed examinations in this case  have not shown objective signs of radiculopathy.  The most recent magnetic resonance imaging (MRI) scan in October 2008 was normal, and did not show any disc herniation or disc degeneration.

Nevertheless, an MRI in March 2005 disclosed tiny to small disc space protrusions, and minimal multilevel spondylosis was diagnosed, indicating some impairment was found that that time.  A VA health care provider wrote, in November 2009, that despite a normal MRI, the Veteran's bilateral lower extremity pain was "clearly radicular and related to his back problem."  She went on to state that he was "probably" suffering from nerve impingement as well as paraspinal muscle spasms.  Unfortunately, this statement was not accompanied by any objective findings relating the lower extremities.  She also recommended that he "return" to Physical Therapy and, if that did not help, orthopedics would be consulted.  This suggests the potential existence of additional relevant medical records and/or evaluations, which must be obtained.  

The Veteran contends that the VA examinations have been inadequate to diagnose his radiculopathy, and the Board believes that electrodiagnostic studies (electromyogram (EMG) and/or nerve conduction velocities (NCV)) would provide the most complete and objective assessment of whether the Veteran has radiculopathy associated with his service-connected back condition.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records showing treatment or evaluation of low back and/or lower extremity complaints, including radiculitis, dated from April 2006 to the present.  These should specifically include all physical therapy treatment records, and all Physical Medicine and Rehabilitation Service (PM&RS) and orthopedic clinic consults or evaluations.  If any electrodiagnostic studies have been obtained, the reports of such should also be obtained and associated with the claims folder.

2.  Thereafter, schedule the Veteran for a neurological work-up of his lower extremities, to include EMG and/or NCV, to objectively determine whether he has any lower extremity radicular impairment due to his service-connected low back disability.  All tests necessary to determine whether the Veteran is cooperating with the examination should be undertaken.  The entire claims folder must be made available to the examiner prior to the examination.  The examiner should render an opinion as to whether it is at least as likely as not that the Veteran has radiculopathy, or other neurological impairment of either or both lower extremities which was caused or aggravated (permanently made worse) by his service-connected degenerative disc disease and spondylosis of the lumbosacral spine?

3.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should readjudicate the claim for service connection for lower extremity radiculopathy.  If the claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


